Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 25 January 2022, of application filed, with the above serial number, on 12 July 2019 in which claims 1-3, 5-6, 9-19 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (hereinafter “Lee”, 2020/0358670).
As per Claim 1, Lee discloses a method comprising: 
receiving, by a Network Data Analytics Function (NWDAF) device and from a commissioning network function, an analytic information request for analytic event information (at least paragraph 104-106, 111-113; NWDAF service consumer (e.g. 
generating, by the NWDAF device, an analytics report that is responsive to the analytics information request (at least paragraph 120-126, 187-197; Analytics Reporting information);
sending, by the NWDAF device and to the commissioning network function, the analytic report, wherein the analytic report includes an analytic report identifier assigned by the NWDAF device (at least paragraph 120-126, 187-197, 133, 90, 180; Analytics Reporting information having Analytics ID “Service Experience”; NF subscription the NF subscribes to that the NWDAF reports; The NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF; (for Nnwdaf_AnalyticsSubscription) A Notification Target Address (+Notification Correlation ID), allowing to correlate notifications received from NWDAF with this subscription); and 
receiving, by the NWDAF device and after the sending, a feedback event message from the commissioning network function, wherein the feedback event message includes the analytic report identifier and a change description for a policy change implemented by the commissioning network function in response to the analytic report (at least paragraph 133-136, 278, 213; received information in report used by NF, and given feedback from NF to NWDAF; training model; NF as network data provider invokes Nnf_EventExposure_Notify service operation to the NWDAF; QoE measurement collection receives the measurements of the Service Experience to determine if SLA is satisfied or not, taking into account Observed Service Experience and operator policies;; see also par. 171-192 where the NWDAF subscribes to 
As per Claim 2. The method of claim 1, further comprising: generating, by the NWDAF device, the analytic report identifier (at least paragraph 184, 132-136, 242, 108; NWDAF provides the output information…The Notification Correlation Information…For each Analytics ID; the consumer NF receives from the event provider NF an identifier (Subscription Correlation ID) allowing to further manage (modify, delete) this subscription; the Notification Correlation Information provided by the NWDAF in its request).
As per Claim 3. The method of claim 1, further comprising: sending, by the NWDAF device and to the commissioning network function, a subscription request for a feedback event that triggers the feedback event message (at least paragraph 187-197, 278; NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF by means of either Nnwdaf_AnalyticsInfo_Request response or Nnwdaf_AnalyticsSubscription_Notify; NWDAF subscribes the network data from 5GC NF(s) and the service data from AF, or via NEF to train a Service MOS Model).
As per Claim 4. The method of claim 3, wherein the subscription request includes a dedicated event identifier for notifying of a change based on the analytic report (at least paragraph 172-178; Target of Event Reporting: the objects targeted by the Events. 
As per Claim 5. The method of claim 1, wherein the feedback event message further includes a timestamp related to the policy change (at least paragraph 133-136; timestamp for given feedback to be invalid or valid).
As per Claim 7. The method of claim 1, further comprising: collecting, based on the analytic information request, network data related to the analytic information request; and applying the collected network data to an analytics model for the requested analytic event information (at least paragraph 273-278; train a model with collected data).
As per Claim 8. The method of claim 1, wherein the commissioning network function includes a Policy Control Function (PCF) device, a Session Management Function (SMF) device, or a Network Slice Selection Function (NSSF) device (at least paragraph 74, 203; Data collection based on subscription to events provided by AMF, SMF, PCF, UDM, AF (directly or via NEF), and OAM; the consumer NF is a PCF).
As per Claim 9. The method of claim 1, further comprising: applying, by the NWDAF device, the change description to generate an updated analytics model related to the analytic report; and applying the updated analytics model to another analytics report (at least paragraph 158-169; subscriptions over time intervals such that predicting is based on each report, NF gets report results, and over time confidence in predictions grows).

As per Claim 11. The method of claim 1, further comprising: receiving, from another network function, an event report based on the policy change in response to the analytic report, wherein the event report includes the analytic report identifier (at least paragraph 341-343; Event Filter for the service data collection from AF is defined. The Event Filter for the service data collection from SMF and AMF are defined. The timestamps are provided by each NF to allow correlation of QoS and traffic KPIs).
Claims 12-15, 17-20 do not, in substance, add or define any additional limitations over claims 1-5, 7-11 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter “Lee”, 2020/0358670) in view of Shan (hereinafter “Shan”, 2019/0222489).
Lee fails to explicitly disclose wherein the feedback event message further includes an influence level of the analytic report in relation to the commissioning network function triggering the policy change. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Shan. Shan discloses, in an analogous art, NWDAF influencing QoS configuration and adjustment for NWDA-assisted QoS provisioning, NWDA-assisted determination of policy, and NWDA-assisted QoS adjustment (at least paragraph 23, 29-32, 40-42). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Shan’s influence information and NWDA-assisted QoS provisioning with Lee’s feedback messages as Shan describes that the network functions do not necessarily implement the QoS change suggested by the NWDAF, but rather that it does help influence it, for example another NWDAF may suggest a different or related change, and this would further update the NWDAF on whether the change was made based on their recommendation, such additional feedback information offering machine learning as is well known in the art.

Response to Arguments
Applicant's arguments filed 25 January 2022 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Marquezan, introduced and discussed during the AFCP Interview, does not include a change description for a policy change implemented by the commissioning network function in response to the analytic report. However, upon further review and consideration of the specification, Lee teaches the amended limitations.
The specification as published outlines:
“[0058] NWDAF 268 may provide an analytics report 450, based on the training model (from step 445), to commissioning NF 410-1. For example, NWDAF 268 may provide an estimated service experience (which may be a range of QoE values) to commissioning NF 410-1 using a Nnwdaf_AnalyticsSubscription_Notify message for analytics report 450. The Nnwdaf_AnalyticsSubscription_Notify message may indicate, for example, how well QoS parameters used by/for commissioning NF 410-1 satisfy a service level (e.g., a service MoS agreed between a mobile network operator (MNO) and the end user or between the MNO and an external application service provider). In other implementations, analytics report 450 may include other information responsive to analytic information request 420 described above.
[0059] Commissioning NF 410-1 may determine, based on analytics report 450, whether a particular segment of the transport network is performing optimally. For example, commissioning NF 410-1 may determine whether a service level agreement (SLA) or other performance metric is being satisfied. For example, if commissioning NF 410-1 is a PCF (e.g., PCF 254) and determines that an application SLA is not satisfied, commissioning NF 410-1 may take into account the Observed Service Experience and the operator policies including SLA and required Service Experience (which can be a range of values) to determine updated QoS parameters to be applied for the service.
[0062] According to one implementation, NWDAF 268 may expressly subscribe to receive feedback notifications from a specific NF. Accordingly, as shown in FIG. 5A, NWDAF 268 may send a subscription request 510 (e.g., Npcf_EventExposure_Subscribe) to PCF 254. Exposure subscription request 510 may include a feedback event identifier (e.g., “EventID”) 512 directing PCF 254 to report a change that is invoked based on analytics reports from NWDAF 268…
[0063] PCF 254 may provide a subscription acknowledgement 515 in response to exposure subscription request 510, and may monitor 520 for any changes (e.g., parameter changes, policy changes, etc.) that PCF 254 initiates. Assume, for example, that PCF 254 (e.g., a commissioning NF 410-1) receives an analytics report (e.g., analytics report 450) including analytics report identifier 452. PCF 254 may determine, based on the analytics report, that a QoS parameter change is required and initiate a parameter change (e.g., a policy change) for core network 130. Once the parameter change is initiated, PCF 254 may send an express feedback event notification 530 to NWDAF 268 including analytics report identifier 452, action(s) taken, and an extent to which the NWDAF analytic was considered. For example, PCF 254 may send feedback event notification 530 as an Npcf_EventExposure_Notify message. Feedback event notification 530 may be sent to NWDAF 268 independently, or feedback event notification 530 may be piggybacked on top of another notification or message.” (italics for emphasis)

	Thus, as outlined above, the NWDAF provides an analytics report with an estimated service experience and may include QoS parameters to satisfy a MoS. The NF determines based on the report whether a SLA is being met by taking into account an Observed Service Experience, if not, what QoS parameters “QoS parameter change is required and initiate a parameter change (e.g., a policy change)” are to be updated. The NWDAF can also send, with the report, or as a separate message, a subscription Npcf_EventExposure_Notify/ Nnf_EventExposure_Notify).

Upon further consideration of understanding the process above, Lee discloses the same process:

“[0170] <Procedure for Data Collection from NFs>

[0171] The procedure in FIG. 4 is used by NWDAF to subscribe/unsubscribe at NFs in order to be notified for data collection on a related event (s), using Event Exposure Services as listed.

[0172] 1. The NWDAF subscribes to or cancels subscription for a (set of) Event ID(s) by invoking the Nnf_EventExposure_Subscribe/Nnf_EventExposure_Unsubscribe service operation.

[0173] 2. If NWDAF subscribes to a (set of) Event ID(s), the NFs notify the NWDAF (e.g. with the event report) by invoking Nnf_EventExposure_Notify service operation.
…

[0176] The NWDAF may subscribe (and unsubscribe) to the Event exposure service from NF(s) reusing the framework. This framework supports the possibility for the NWDAF to indicate/request:

[0177] Events-ID: one or multiple Event ID(s)

[0178] Target of Event Reporting: the objects targeted by the Events. Within a subscription, all Event ID(s) are associated with the same target of event reporting. In the case of NWDAF, the objects can be UE(s), UE group(s), any UE.

[0179] Event Filter Information. This provides Event Parameter Types and Event Parameter Value(s) to be matched against.

Notification Correlation ID, allowing the NWDAF to correlate notifications received from the NF with this subscription.

[0181] Event Reporting Information.

[0182] Expiry time.

[0183] The notifications from NFs/AFs contain on top of the Event being reported (and of dedicated information being reported for this event):

[0184] the Notification Correlation Information provided by the NWDAF in its request,
… 
[0189] This procedure allows the consumer to request Analytics ID “Service Experience” for a particular Application. The consumer includes both the Application ID for which the Service Experience is requested and indicates that the Target of Analytics Reporting is “any UE”. At the same time, for an Application ID, a set of initial QoS parameter combinations per service experience window (e.g. one is for 3<Service MOS<4 and another is for 4<Service MOS<5) is defined in PCF (e.g. by configuration of operator policies) that may be updated based on the Service Experience reported by NWDAF.

…

[0192] 3. AF device invoke Naf_EventExposure_Notify service operation to the NWDAF
[0193] 4. NWDAF subscribes the network data from 5GC NF(s) by invoking Nnf_EventExposure_Subscribe service operation.

[0194] 5. NF device invoke Nnf_EventExposure_Notify to the NWDAF.

[0195] 6. With these data, the NWDAF estimates the Service experience for the application. With these data, the NWDAF offline trains a Service QoE Model for the given application in the given Area of Interest, which will be used to determine/estimate the Service experience for the application later on.

[0196] QoE measurements from the applications are based on outcome of the ongoing “Management of QoE measurement collection” which addresses how to collect the QoE measurements from the applications in the UE.

[0197] 7. The NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF by means of either Nnwdaf_AnalyticsInfo_Request response or Nnwdaf_AnalyticsSubscription_Notify, depending on the service used in step 1, indicating how well the used QoS Parameters satisfy the Service MoS agreed between the MNO and the end user or between the MNO and the external ASP.

[0198] a) The observed Service Experience e.g. average observed Service MOS.” (italics for emphasis)

After Lee has the NWDAF generate a report on the observed Service Experience which is sent to the NF, the NWDAF subscribes at NFs in order to be notified for data collection on a related event. The NWDAF subscribes to a (set of) Event ID(s) by invoking the Nnf_EventExposure_Subscribe service and receives any updates or feedback for any of the policy changes/parameters with regard to the Event ID.
Lee teaches claim 1 features as amended as Lee teaches, in substance, the analytics are sent to the NF with EventIDs of events including QoS parameter change recommendations the NWDAF wants exposure to, the NWDAF subscribes to those EventIDs to be updated on whether or not the SLA is then met after those changes are implemented in order to determine, after time, whether other changes can be recommended.

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY G TODD/Primary Examiner, Art Unit 2457